365 S.W.3d 619 (2012)
STATE of Missouri, Respondent,
v.
Mallory RUSH, Appellant.
No. ED 96797.
Missouri Court of Appeals, Eastern District, Division One.
April 24, 2012.
Maleaner Harvey, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Mary H. Moore, Jefferson City, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Mallory Rush ("Movant") appeals from the judgment of the motion court denying her motion for post-conviction relief pursuant to Rule 29.15 without an evidentiary hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The order of the trial court is affirmed in accordance with Rule 30.25(b).